Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael D. Darocha appeals the district court’s order dismissing without prejudice for lack of subject matter jurisdiction his civil complaint against First Citizens Bank. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Darocha v. First Citizens Bank, No. 7:10-cv-00367-gec, 2010 WL 3292662 (W.D.Va. filed Aug. 18, 2010, entered Aug. Aug. 19, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.